229 F.2d 439
REFINED SYRUPS & SUGARS, Inc., Plaintiff-Appellant,v.The TRAVELERS INSURANCE COMPANY, Defendant-Appellee.
No. 161, Docket 23788.
United States Court of Appeals Second Circuit.
Argued Dec. 14 and 15, 1955.Decided Jan. 11, 1956.

Barry, Treanor, Shandell & Brophy, New York City (James A. Treanor, Jr. and Joseph J. Brophy, New York City, of counsel), for plaintiff-appellant.
Galli & Locker, New York City (John G. Donovan, New York City, of counsel), for defendant-appellee.
Before CLARK, Chief Judge, and MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion below, 136 F. Supp. 907, filed December 15, 1954.